Per Curiam:
This is an action for damages for personal injuries sustained by the plaintiff by reason of the alleged negligence of the defendant. The’ plaintiff was a passenger upon one of the defendant’s cars and received the injuries while alighting therefrom. The issue in the case was whether plaintiff attempted to alight while the car was in motion,, or whether the car was suddenly started while he was so engaged. The case was sent to the jury under proper instructions and a verdict for plaintiff was rendered. A motion was then made to set aside the same as against the weight of evidence, which motion was granted, and it is from this order entered thereon that an appeal is taken to this court.
There was a conflict of evidence in the case, and the court was justified in submitting the questions involved to the jury. The testimony of the defendant was in diréct contradiction of that of the plaintiff, and, while it may be that there was not that preponderance of evidence which would justify an appellate tribunal in setting aside the verdict in the first instance, nevertheless it will not disturb the discretion of the trial court in so doing unless an abuse of that discretion appears. The opportunity of the trial court to see and hear the witnesses gives to it such a peculiar advantage over an appellate court that it will give great if not conclusive weight to its action. (Suhrada v. Third Ave. R. R. Co., 14 App. Div. 361.) This consideration, coupled with the fact that no substantial right has been violated and that no abuse of discretion appears, lead to an affirmance of the order setting aside the verdict as against the weight of evidence.
The order, however, is erroneous in that the payment of costs "of the trial should have been imposed upon the defendant. The order should, therefore, be modified by striking out the words “ with costs to abide the event,” and inserting the words “ upon payment of *24plaintiff’s costs and disbursements of - the trial,” and, as modified, affirmed, without costs of this appeal to either party.
Van Brunt, P. J., O’Brien, Ingraham and Hatch, J J., concurred.
Order modified as directed in opinion and, as modified, affirmed, without costs to either party.